                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

    ROBERT ALAN WEIGEL,
                                                       CV-18-17-BU-BMM
                Plaintiff,
    v.
                                                 ORDER ADOPTING MAGISTRATE
    FACEBOOK,                                       JUDGE’S FINDINGS AND
                                                     RECOMMENDATIONS
                 Defendant.

          

         United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendations in this case on March 19, 2018. (Doc. 4.) Judge Lynch granted

Plaintiff Robert Alan Weigel’s application to proceed in forma pauperis. (Doc. 4 at

1.) Judge Lynch recommended that Weigel’s Complaint (Doc. 2) against

Defendant Facebook be dismissed without leave to amend. (Doc. 4 at 7-8.)

         The United States Code authorizes a party to object to the Court’s Findings

and Recommendations within fourteen days of being served. 28 U.S.C. §

636(b)(1). Federal Rule of Civil Procedure 6(d) provides a party an additional

three days “after the period would otherwise expire” when a party is served by

mail. The Court mailed Judge Lynch’s Findings and Recommendations to Weigel

on March 19, 2018. (Doc. 4.) Weigel’s objection period expired on April 5, 2018.

Weigel filed his objection to Judge Lynch’s Findings and Recommendations on

April 6. 2018. (Doc. 5.) Weigel subsequently filed an amended objection to Judge

                                           1
 
Lynch’s Findings and Recommendations on April 9, 2018. (Doc. 6.) Judge

Lynch’s Findings and Recommendations inadvertently excluded, however, the

notice of Weigel’s right to object to Judge Lynch’s Findings and

Recommendations. See (Doc. 4.) Therefore, the Court will treat Weigel’s

objections as timely filed.

      The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). “A party makes a proper objection by identifying the

parts of the magistrate’s disposition that the party finds objectionable and

presenting legal argument and supporting authority, such that the district court is

able to identify the issues and the reasons supporting a contrary result.” Montana

Shooting Sports Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18,

2010) (citation omitted).

      The Court reviews findings and recommendations not objected to for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).

      Judge Lynch found that Weigel “perceives that his reputation, character, and

social media presence has been harmed by the way in which Facebook has

operated its website platform and environment.” (Doc. 4 at 6.) Judge Lynch


                                           2
 
concluded that Weigel’s allegations prove frivolous as his allegations are “fanciful,

delusional, or fantastic.” (Doc. 4 at 6.) Judge Lynch further concluded that

allowing Weigel to file an amended complaint would be futile. (Doc. 4 at 7.)

Weigel failed to identify the portions of Judge Lynch’s Findings and

Recommendations that Weigel found objectionable. See Montana Shooting sports

Ass’n, 2010 WL 4102940, at *2. Weigel further failed to present a legal argument

and supporting authority in his objection. See Montana Shooting sports Ass’n,

2010 WL 4102940, at *2. Weigel’s objection proves improper. The Court will

review Judge Lynch’s Finding and Recommendations for clear error. L.R. 72.3(a);

see also McDonnell Douglas Corp., 656 F.2d at 1313. The Court finds no error.

      Accordingly, IT IS ORDERED that Magistrate Judge Lynch’s Findings and

Recommendations (Doc. 4) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Robert Alan Weigel’s Complaint (Doc.

2) is DISMISSED WITHOUT LEAVE TO AMEND.

      DATED this 20th day of December, 2018.




                                          3
 
